CRAWLEY, Judge,
dissenting.
I dissent from the affirmance of the trial court’s judgment terminating the parental rights of D.V.G. (the “mother”). I conclude that the record does not contain clear and convincing evidence supporting a finding that the children are dependent. See Ex parte Beasley, 564 So.2d 950, 952 (Ala.1990); and L.N. v. State Dep’t of Human Res., 619 So.2d 928, 929 (Ala.Civ.App.1998). My review of the record indicates that the worst parenting skills displayed by the mother are keeping the children in car restraints while she cleans the house and not cleaning the house well. My review of the evidence indicates that neither of these shortcomings has endangered the children’s health or safety. The mother’s housecleaning skills have not caused health problems to the children. The evidence indicates that the mother has been uncooperative with, and rude to, DHR representatives; however, that, without evidence of harm to the children, is not a reason to terminate the mother’s parental rights. Therefore, I must dissent.
YATES, P.J., concurs.